Citation Nr: 9916686	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-44 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The appellant's DD Form 214 indicates he served in the Coast 
Guard Merchant Marine from March 1944 to August 1945.  
However, only the appellant's qualifying oceangoing service 
during the period of armed conflict from December 7, 1941, to 
August 15, 1945 is defined as active service.  See 38 C.F.R. 
§ 3.7(x)(15) (1998).  Accordingly, as reflected by the DD 
214, the appellant had active service from March 28, 1944 to 
May 13, 1944 and from August 7, 1945 to August 15, 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claims seeking service connection.  The 
appellant submitted a notice of disagreement with that rating 
decision in July 1996.  He was also provided with a statement 
of the case in July 1996.  His substantive appeal was 
received in September 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained by 
the RO.

2.  Although the appellant has reported a history of asbestos 
exposure in service, there is no medical evidence of record 
of asbestosis or any asbestos-related disorder.

3.  Although there is medical evidence of record indicating 
that the appellant is currently diagnosed with a bilateral 
hearing loss, there is no medical evidence that this disorder 
was present during the veteran's active service, nor is the 
disorder shown to be etiologically related to his service or 
any incident therein.

4.  The appellant has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for asbestos exposure or bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
service connection for asbestos exposure.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted a well-grounded claim of 
service connection for a bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant and his representative contend, in essence, 
that service connection is warranted for asbestos exposure 
and for a bilateral hearing loss.  The appellant has 
acknowledged in his contentions that he is not seeking 
compensation for asbestosis.  He does not contend that he has 
a disorder related to asbestos exposure.  Instead, the 
appellant has argued that he is only seeking recognition of 
the fact that he was exposed to asbestos while in service.  
He contends that he worked in ship engine rooms where he was 
exposed to asbestos.  Regarding his claimed hearing loss, the 
appellant contends that he was exposed to noise both in ship 
engine rooms, and also as a gun crew member aboard ships.  He 
has stated that his ship was attacked on several occasions 
and he manned the gun turrets.  He claims that he was not 
provided any hearing protection aboard ship and he believes 
that this noise exposure is responsible for his current 
hearing loss.

The appellant current claim seeking service connection was 
received in May 1995.  The appellant reported that the only 
medical care he had received for his claimed disorders was 
from the VA Medical Center beginning in 1993.  The appellant 
reported no treatment in service or after service prior to 
1993.

VA medical records were received that indicated treatment of 
the appellant, spanning from December 1993 to April 1996, for 
a variety of ailments.  Amongst these records, it was 
indicated that the appellant had been diagnosed with asthma.  
However, there was no diagnosis of any disorder related to 
asbestos exposure.  The records further indicated that the 
appellant had been diagnosed in May 1995 with mild 
sensorineural hearing loss in the lower frequencies and 
moderate sensorineural hearing loss in the upper frequencies.  
There was also complaints of tinnitus and the appellant 
consistently gave a history of noise exposure while working 
in the Merchant Marine.  A medical report, dated in April 
1996, noted that it was feasible that the appellant's hearing 
loss was a result of noise exposure.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology 
postservice.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question which the Board must address in this 
case, as to all the appellant's claims, is whether he has 
presented well-grounded claims.  A well-grounded claim is one 
which is plausible.  If he has not, the claims must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 142-143 (1992)  (Service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the appellant's 
claims seeking service connection for asbestos exposure and 
for bilateral hearing loss are not well-grounded claims.


1.  Asbestos Exposure

As to claims seeking service connection for asbestosis or 
other asbestos-related disease, the Board notes that there 
has been no specific statutory guidance with regard to these 
claims, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.

It is also noted in the M21-1, that many people with 
asbestos-related diseases have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
In addition, exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease).  M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the appellant, as a lay 
person, was not competent to testify as to the cause of his 
disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  See also McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

The Board notes that the appellant has contended that he 
experienced asbestos exposure during his active service in 
the Merchant Marine, which he has contended included engine 
repair work.   Solely for the purpose of determining the 
well-groundedness of his claim, the appellant's contentions 
are deemed credible.  See King, supra.

However, even conceding that the appellant was exposed to 
asbestos for purposes of determining the well-groundedness of 
his claim, the Board notes that the medical record is 
entirely negative for any evidence of a diagnosis of 
asbestosis, or any other current disability due to exposure 
to asbestos.  While the appellant has been treated for 
asthma, there is no evidence that this is related to his 
claimed asbestos exposure.

The appellant has simply made a contention that he should be 
granted service connection for mere exposure to asbestos 
without any contention of a present disability.  However, 
exposure to asbestos is not a recognized disability for which 
service connection may be granted.  Accordingly, the 
appellant's claim is not well-grounded.  See Brammer, Caluza, 
and Rabideau, supra.

2.  Bilateral Hearing Loss

The Board notes that certain diseases, such as sensorineural 
hearing loss, when manifest to a compensable degree within 
one year after the appellant's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  
However, the Board further notes that this presumption 
applies only if the veteran served 90 days or more in active 
service.  See 38 C.F.R. § 3.307(a)(1).  The Board notes that 
the appellant had less than 90 days of active service and 
therefore this presumption is not for application in his 
case.

The Board has noted that there are no service medical records 
for review within the appellant's claims folder.  However, 
the Board further notes that the appellant has not made any 
contentions of treatment during his service.  He has simply 
contended that he was exposed to noise in service and this 
was responsible for his hearing loss diagnosed many years 
later.  By the appellant's own claim, he reported no medical 
treatment for his claimed hearing loss disorder prior to 
1993.  Therefore, it is clear that the appellant was not 
treated for any acoustic trauma or for any hearing loss 
during his service.  It is also clear that many years elapsed 
after the appellant's service before he sought any medical 
treatment and was diagnosed with a bilateral hearing loss.  
This passage of time is certainly negative evidence tending 
to weigh against the appellant's claim.

In summary, there is simply no medical evidence of record of 
a hearing loss until many years after service and the medical 
evidence that is of record does not establish a nexus to the 
appellant's service or any incident therein.  In this regard, 
the Board has carefully considered the April 1996 VA record, 
which noted that it was feasible that the appellant's hearing 
loss was a result of noise exposure.  However, this statement 
does not establish a nexus to service as it makes no comment 
as to whether it was intended to address noise exposure in 
service or post-service noise exposure.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Warren v. Brown, 6 Vet. 
App. 4 (1993) (holding that physicians' statements that there 
"could have been," or that there "may or may not be," a 
causal relationship are insufficient to make claim for 
service connection well-grounded).

The appellant has provided credible contentions that he was 
exposed to noise during his service.  The appellant has also 
submitted evidence that clearly established a current 
diagnosis of bilateral hearing loss.  However, the appellant 
has provided no competent evidence of a nexus between the 
two.  Accordingly, as such evidence has not been presented 
here, the appellant has not submitted a well-grounded claim.

3.  Summary

The Board has carefully considered the appellant's 
contentions, however, inasmuch as the appellant is offering 
his own medical opinion and diagnoses, the Board notes that 
the record does not indicate that he has any professional 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The appellant has 
not provided competent medical evidence to satisfy the 
requirements of Caluza.  As such evidence has not been 
presented here, the appellant has not submitted well-grounded 
claims of service connection.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the appellant's claim.  In this 
regard, the Board notes that the appellant's service medical 
records are not of record, but the appellant has not 
contended that he received any pertinent treatment during his 
active service, and therefore, there is no need for a remand.  
In summation, the Board notes that a remand would only 
unnecessarily delay the resolution of the appellant's claims.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete in the sense that 
VA has been put on notice that other relevant evidence 
exists, or could be obtained, which, if true, would make the 
claims "plausible."  See Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995); see also Epps v. Brown, supra.  Moreover, 
VA is not required to notify the appellant of particular 
evidence needed to make his application complete if the 
Department has not reasonably had notice of the existence of 
such evidence.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

ORDER

Service connection for asbestos exposure is denied, as the 
claim is not well-grounded.

Service connection for a bilateral hearing loss is denied, as 
the claim is not well-grounded.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

